DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments submitted on 5/16/2022, the objections of claims 37-39, cited in the office action of 2/15/2022, are moot.
In view of the amendments submitted on 5/16/2022, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 44, cited in the office action of 2/15/2022, is moot.
Applicant's arguments filed 5/16/2022 have been fully considered, but they are not persuasive. Regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 35, the Applicant has submitted that the current specification has support for these limitations in paragraph 0179. The examiner respectfully disagrees. The portion of the specification cited by the Applicant states that the tether may be retracted from the patient at the same time that the catheter is withdrawn. Claim 35 states that the filaments are released at the same time that the catheter is retracted or withdrawn. By definition, release and retract cannot be used interchangeably as “release” means to “free from confinement,” and “retract” means “to draw back or in” (“release.” “retract.” The Random House Unabridged Dictionary© Random House, Inc. 2022). Therefore, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 35 has been maintained.
The Applicant contends that Salahieh does not disclose a capsule in which a prosthesis is located and that is carried by a delivery catheter. The examiner respectfully disagrees. The capsule of the delivery catheter of Salahieh is being interpreted as element 102 and as the interior portions of element 110 that surround and enclose the prosthesis during the deployment process (Figs. 3A-5C; paras. 0077-0079). During the insertion process, the prosthesis will be contained within the interior portions of element 110 (paras. 0070-0072).
The Applicant also argues that Salahieh does not disclose elbows and filaments that expand radially outward of the capsule. The examiner respectfully disagrees. Figures 3A-5E of Salahieh show that during certain points of the deployment process the elbows and the filaments of Salahieh are expanded radially outwardly beyond the diameter of element 102 and beyond the diameters of the interior portions of element 110 (paras. 0073-0079).
The Applicant states that Salahieh does not disclose elbows that are radially retracted. The examiner respectfully disagrees. Salahieh discloses elbows that radially expand beyond the anchor portion and the sheath, as shown in Figs. 2A-5E, where the elbows are expanded radially outward beyond the sheath and the proximal portions of the anchoring portions. Salahieh further states that its anchors and valve prosthesis are repositioned and retrieved back into the delivery sheath (para. 0063). The elbows of Salahieh would have to be radially collapsed from their  radially deployed or partially radially deployed position (as shown in Figs. 2A-5E) in order to fit back inside delivery sheath (paras. 0063-0068, 0072, 0077-0078). 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 states that the method comprises “releasing the plurality of filaments at the same time as retracting the delivery catheter.” The disclosure does not appear to have adequate support for these limitations. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28, 30-38, 40-44, 46, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (US Pub. No. 2005/0137695; hereinafter Salahieh).
Salahieh discloses the following regarding claim 26: a method for delivering a prosthesis, said method comprising: providing a prosthesis (20, 30) carried on a delivery catheter (110) within a capsule (102 and interior portions of element 110 housing the prosthesis) (Figs. 3A-5C; paras. 0077-0079); at least partially deploying the prosthesis from the capsule by causing translation between the capsule and the prosthesis (paras. 0070-0072, as the prosthesis moves out of the sheath of the catheter); and retrieving the prosthesis back into the capsule of the delivery catheter by actuating a plurality of filaments coupled to the prosthesis (Fig. 1A; paras. 0063-0068, 0072).  
Salahieh discloses the following regarding claim 27: the method of claim 26, further comprising steering the delivery catheter by actuating a tether (G) coupled to the delivery catheter (paras. 0076-0077).  
Salahieh discloses the following regarding claim 28: the method of claim 26, further comprising adjusting tension on a plurality of stylets (44) connected to the plurality of filaments to control deployment of the prosthesis from the delivery catheter (Figs. 1A-2B; paras. 0073-0079).  
Salahieh discloses the following regarding claim 30: the method of claim 26, wherein at least partially deploying the prosthesis from the capsule comprises fully deploying elbows (44) of ventricular anchors (38) extending from the prosthesis (Figs. 1A-2B; paras. 0073-0079) such that the elbows expand radially outward of the capsule (Figs. 3A-5E).  
Salahieh discloses the following regarding claim 31: the method of claim 30, wherein retrieving the prosthesis back into the capsule of the delivery catheter by actuating a plurality of filaments coupled to the prosthesis comprises pulling the elbows back into the delivery catheter using the plurality of filaments (paras. 0063-0068, 0072).  
Salahieh discloses the following regarding claim 32: the method of claim 26, further comprising releasing the plurality of filaments to allow full deployment of the prosthesis (paras. 0073-0079).  
Salahieh discloses the following regarding claim 33: the method of claim 32, wherein releasing the plurality of filaments comprises releasing tension in the plurality of filaments such that opening of the prosthesis via spring action pulls the plurality of filaments from the prosthesis (paras. 0073-0079, after the self-expansion of the prosthesis).  
Salahieh discloses the following regarding claim 34: the method of claim 32, wherein all of the plurality of filaments are connected in a single loop (Fig. 3A) and releasing the plurality of filaments comprises pulling the single loop from the prosthesis (paras. 0073-0079).  
Salahieh discloses the following regarding claim 35: the method of claim 32, wherein releasing the plurality of filaments comprises releasing the plurality of filaments at the same time as retracting the delivery catheter from the prosthesis (paras. 0073-0079, where the tension applied can retract the filaments simultaneously).  
Salahieh discloses the following regarding claim 36: the method of claim 32, wherein releasing the plurality of filaments comprises allowing each of the plurality of filaments to slip off a slanted tab (42) extending from an anchor element (38) attached to the delivery catheter (Figs. 2A-3A; paras. 0063-0068, as the filaments are retracted and removed).  
Salahieh discloses the following regarding claim 37: the method of claim 36, wherein allowing each of the plurality of filaments to slip off the slanted tab extending from the anchor element comprises pushing an anchor plate (44) connected to the prosthesis away from each of the slanted tabs to release the plurality of filaments (paras. 0063-0068, 0073-0079).  
Salahieh discloses the following regarding claim 38: the method of claim 37, wherein pushing the anchor plate connected to the prosthesis away from each of the slanted tabs to release the plurality of filaments comprises actively pushing the anchor plate with a push rod (60) (paras. 0063-0068, 0073-0079).  
Salahieh discloses the following regarding claim 40: a method for delivering a mitral valve prosthesis, said method comprising: partially deploying the mitral valve prosthesis (20, 30) while being carried on a delivery catheter (110) by sliding a sheath (sheath of element 110) away from the mitral valve prosthesis to progressively expose an anchor portion (30) of the mitral valve prosthesis (Figs. 2A-4E; paras. 0070-0072, as the prosthesis moves out of the sheath of the catheter); deploying from the sheath elbows (44) of ventricular anchors (38) extending from the anchor portion of the mitral valve prosthesis (Figs. 1A-3B) by allowing the elbows to radially expand beyond the anchor portion and the sheath (Figs. 2A-5E, where at certain points during the deployment, the elbows are expanded radially outward beyond the sheath and the proximal portions of the anchoring portions); and applying tension to a plurality of filaments (50, 62) attached to the elbows to radially collapse the elbows and to retrieve the mitral valve prosthesis back into the sheath (Fig. 1A; paras. 0063-0068, 0072).  
Salahieh discloses the following regarding claim 41: the method of claim 40, further comprising: fully deploying the mitral valve prosthesis from the catheter; releasing tension on the plurality of filaments; and detaching the delivery catheter form the mitral valve prosthesis (paras. 0073-0079).  
Salahieh discloses the following regarding claim 42: the method of claim 41, further comprising allowing the mitral valve prosthesis to spring open to detach the plurality of filaments from the mitral valve prosthesis (paras. 0073-0079, after the self-expansion of the prosthesis).  
Salahieh discloses the following regarding claim 43: the method of claim 41, further comprising operating an anchor device (40, 60) to allow the plurality of filaments to detach from the mitral valve prosthesis (paras. 0063-0068).  
Salahieh discloses the following regarding claim 44: the method of claim 40, wherein applying tension to a plurality of filaments attached to the elbows to radially collapse the elbows and retrieve the mitral valve prosthesis back into the sheath comprises pulling the elbows radially toward a longitudinal axis of the delivery catheter with radially extending portions of the plurality of filaments (paras. 0063-0068).  
Salahieh discloses the following regarding claim 46: the method of claim 26, wherein the capsule comprises a rigid body (paras. 0075-0077, where the capsule has a rigidity that is adequate to pass through the vasculature) defining an enclosure (interior portions of element 110) having an internal space (112) in which the prosthesis is disposed (paras. 0070-0073).  
Salahieh discloses the following regarding claim 47: the method of claim 26, wherein the capsule comprises proximal (at element 110) and distal sections (102) that can be axially translated away from each other to deploy the prosthesis (paras. 0076-0077).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khuu et al. (US Pub. No. 2018/0071490; hereinafter Khuu).
	Salahieh discloses the limitations of the claimed invention, as described above. It further recites that its prosthesis can be retracted back into the capsule by actuating the filaments and radially collapsing the elbows (paras. 0063-0068, 0072). However, it does not recite using a tension equalizer to simultaneously control tension on each of the plurality of filaments. Khuu teaches a method of implanting a vascular implant comprising a steerable catheter with a device that applies equal tension to pull wire filaments (paras. 0075, 0104), for the purpose of better adjusting the expansion and movement of the insertion apparatuses. It would have been obvious to one having ordinary skill in the art to modify the invention of Salahieh, according to the teachings of Khuu, in order to better adjust the expansion and movement of the insertion apparatuses.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Marin et al. (US Pat. No. 5,443,477; hereinafter Marin).
	Salahieh discloses the limitations of the claimed invention, as described above. However, it does not recite the process of pushing the anchor plate with a spring. Marin teaches a method of implanting a vascular implant comprising using a spring to push an anchor plate (paras. 0075, 0104), for the purpose of better controlling the expansion and contraction of the insertion devices and the implant. It would have been obvious to one having ordinary skill in the art to modify the invention of Salahieh, according to the teachings of Marin, in order to better control the expansion and contraction of the insertion devices and the implant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774